Citation Nr: 1825296	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-31 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran had active service from March 1962 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's tinnitus had its onset during his period of active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Here, the Veteran asserts that he has tinnitus that had its onset in 1962, or during his period of active service, and has continued intermittently since that time.  See September 2010 VA Form 21-526, p. 8; see also May 2011 VA Audiology Examination report, p. 1.  He reported that during service, he heard the sound of tools "hours and days after [his] shift[s] ended."  See August 2014 VA Form 9.

The Board observes that VA has conceded the Veteran's exposure to loud noise during service and resulting acoustic trauma.  See August 2012 Rating Decision.  Additionally, VA Training Letter 10-02 indicates that subjective tinnitus "is a phantom auditory sensation that is perceived as a sound when there is no outside source of the sound."  Training Letter at 4.  Here, the Veteran is competent to report such symptoms as ringing in his ears because this requires only personal knowledge, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Because of the subjective nature of tinnitus, it is capable of lay observation and the Veteran was diagnosed by VA as having tinnitus.  See May 2011 VA examination report.

Thus, notwithstanding any evidence to the contrary, the Board finds that entitlement to service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


